UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 Under the Securities Exchange Act of 1934 For the month of January 2012 EXFO Inc. (Translation of registrant’s name into English) 400 Godin Avenue, Quebec, Quebec, CanadaG1M 2K2 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F þ Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No þ If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. TABLE OF CONTENTS Signatures Press Release Unaudited Interim Consolidated Balance Sheets Unaudited Interim Consolidated Statements of Earnings Unaudited Interim Consolidated Statements of Comprehensive Income (Loss) Unaudited Interim Consolidated Statement of Changes in Equity Unaudited Interim Consolidated Statements of Cash Flows Notes to Condensed Unaudited Interim Consolidated Financial Statements Management’s Discussion and Analysis of Financial Condition and Results of Operations Table of Contents On January 11, 2012, EXFO Inc., a Canadian corporation, reported its results of operations for the first fiscal quarter ended November 30, 2011.This report on Form 6-K sets forth the news release relating to EXFO’s announcement and certain information relating to EXFO’s financial condition and results of operations for the first fiscal quarter of the 2012 fiscal year.This press release and information relating to EXFO’s financial condition and results of operations for the first fiscal quarter of the 2012 fiscal year are hereby incorporated as a document by reference to Form F-3 (Registration Statement under the Securities Act of 1933) declared effective as of July30, 2001 and to Form F-3 (Registration Statement under the Securities Act of 1933) declared effective as of March11,2002 and to amend certain material information as set forth in these two Form F-3 documents. Page 1 of 53 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EXFO INC. By: /s/ Germain Lamonde Name:Germain Lamonde Title:President and Chief Executive Officer Date: January 13, 2012 Page 2 of 53 Table of Contents EXFO Reports First-Quarter Results for Fiscal 2012 § Sales reach US$66.4 M and bookings US$71.4 M for book-to-bill ratio of 1.08 § Gross margin* improves to 64.8% on increased sales year-over-year of Protocol solutions § Adjusted EBITDA** amounts to US$7.6 M, or 11.4% of sales QUEBEC CITY, CANADA, January 11, 2012 — EXFO Inc. (NASDAQ: EXFO; TSX: EXF) reported today financial results for the first quarter ended November30,2011. Sales reached US$66.4 million in the first quarter of fiscal 2012 compared to US$65.7 million in the first quarter of 2011 and US$64.4 million in the fourth quarter of2011. Bookings attained US$71.4 million in the first quarter of fiscal 2012 compared to US$89.8 million in the same period last year and US$62.5 million in the fourth quarter of 2011. The company’s book-to-bill ratio was 1.08 in the first quarter of 2012. Gross margin* improved to 64.8% of sales in the first quarter of fiscal 2012 from 62.2% in the first quarter of2011 and 63.6% in the fourth quarter of 2011. IFRS net earnings in the first quarter of fiscal 2012 totaled US$2.9 million, or US$0.05 per diluted share, compared to US$14.1million, or US$0.23 per diluted share, in the same period last year and US$4.6 million, or US$0.08 per diluted share, in the fourth quarter of 2011. It should be noted that EXFO recorded an after-tax gain of US$13.1million, or US$0.21 per diluted share, from the disposal of discontinued operations (Life Sciences and Industrial Division) in the first quarter of 2011. Net earnings in the first quarter of 2012 included US$1.9million in after-tax amortization of intangible assets and US$0.6 million in stock-based compensation costs. Adjusted EBITDA** amounted to US$7.6 million, or 11.4% of sales, in the first quarter of fiscal 2012 compared to US$8.2 million, or 12.1% of sales, in the first quarter of 2011 and US$6.9million, or 10.8% of sales, in the fourth quarter of 2011. EXFO benefited from a foreign exchange gain of US$1.7 million in the first quarter of 2012. “I am pleased with our second-highest bookingslevel in company history,” said Germain Lamonde, EXFO’s Chairman, President and CEO. “We also raised our gross marginclose to our target of 65% on higher sales of software-intensive Protocol solutions and increased year-over-year sales across our main product groups with the exception of Copper Access which had benefited from a multi-million dollar, lower-margin order last year. These data points combined to generate healthy profitability in the first quarter of 2012 despite an uncertain global economic environment. I believe that our strategy to push ahead with game-changing solutions and a more aggressive access to key markets will pay off in the second half of the fiscal year, which is typically our strongest.” Page 3 of 53 Table of Contents Selected Financial Information (In thousands of US dollars) Q1 2012 Q4 2011 Q1 2011 Sales: Continuing operations (formerly Telecom Div.) $ $ $ Discontinued operations (formerly Life Sciences & Industrial Div.) − − Total $ $ $ Gross margin*: Continuing operations $ $ $ % % % Discontinued operations $
